SLC Student Loan Trust2010-01 Quarterly Servicing Report Distribution Date 11/25/2011 Collection Period 08/01/2011 - 10/31/2011 Page 1 of 9 I.Deal Parameters A Student Loan Portfolio Characteristics 07/31/2011 10/31/2011 Principal Balance Interest to be Capitalized Balance Pool Balance Capital Interest Account Balance Special Reserve Account Balance Adjusted Pool (1) $ 776,632,129.55 Weighted Average Coupon (WAC) 5.48% 5.48% Weighted Average Remaining Term Number of Loans Number of Borrowers Aggregate Outstanding Principal Balance - Tbill Aggregate Outstanding Principal Balance - Commercial Paper Pool Factor Since Issued Constant Prepayment Rate 4.41% 4.32% (1) The Specified Reserve Account balance is included in the Adjusted Pool until the Pool Balance is less than40% of the original pool. B Debt Securities Cusip/Isin 08/25/2011 11/25/2011 A 78444WAA7 $ 754,388,163.52 $733,846,320.98 C Account Balances 08/25/2011 11/25/2011 Reserve Account Balance $ 1,816,156.40 $ 1,777,137.48 Capitalized Interest Account Balance $ 64,000,000.00 $ 64,000,000.00 D Asset / Liability 08/25/2011 11/25/2011 Adjusted Pool Balance $792,278,716.95 $776,632,129.55 Total Notes $754,388,163.52 $733,846,320.98 Difference $ 37,890,553.43 $ 42,785,808.57 Parity Ratio 1.05023 1.05830 Page 2 of 9 Trust 2010-01 Quarterly Servicing Report: Collection Period 08/01/2011 - 10/31/2011, Distribution Date 11/25/2011 II.Trust Activity 08/01/2011 through 10/31/2011 A Student Loan Principal Receipts Borrower Principal Guarantor Principal Consolidation Activity Principal Seller Principal Reimbursement Servicer Principal Reimbursement – Rejected Claim Repurchased Principal – Other Principal Deposits – Total Principal Receipts B Student Loan Interest Receipts Borrower Interest Guarantor Interest Consolidation Activity Interest Special Allowance Payments Interest Subsidy Payments Seller Interest Reimbursement Servicer Interest Reimbursement Rejected Claim Repurchased Interest Other Interest Deposits Total Interest Receipts $ 3,199,091.39 C Reserves in Excess of Requirement D Investment Income E Funds Borrowed from Next Collection Period $ – F Funds Repaid from Prior Collection Period $ – G Loan Sale or Purchase Proceeds $ – H Initial Deposits to Collection Account $ – I Excess Transferred from Other Accounts $ – J Other Deposits $– K Funds Released from Capitalized Interest Account L Less:Funds Previously Remitted: Servicing Fees to Servicer Consolidation Loan Rebate Fees to Dept. of Education Floor Income Rebate Fees to Dept. of Education $ – M AVAILABLE FUNDS $ 22,979,660.24 N Non-Cash Principal Activity During Collection Period O Non-Reimbursable Losses During Collection Period P Aggregate Purchased Amounts by the Depositor, Servicer or Seller $– Q Aggregate Loan Substitutions $ – Page 3 of 9 Trust 2010-01 Quarterly Servicing Report: Collection Period 08/01/2011 - 10/31/2011, Distribution Date 11/25/2011 III.2010-01 Portfolio Characteristics 10/31/2011 7/31/2011 Wtd Avg Coupon # Loans Principal % of Principal Wtd Avg Coupon # Loans Principal % of Principal INTERIM: IN SCHOOL % $ % % $ % GRACE % $ % % $ % DEFERMENT % $ % % $ % REPAYMENT: CURRENT % $ % % $ % 31-60 DAYS DELINQUENT % $ % % $ % 61-90 DAYS DELINQUENT % $ % % $ % 91- % $ % % $ % > % $ % % $ % FORBEARANCE % $ % % $ % CLAIMS IN PROCESS % $ % % $ % AGED CLAIMS REJECTED % 0 $ % % 4 $ % TOTAL $ % $ % * Percentages may not total 100% due to rounding Page 4 of 9 Trust 2010-01 Quarterly Servicing Report: Collection Period 08/01/2011 - 10/31/2011, Distribution Date 11/25/2011 IV.2010-01 Portfolio Characteristics (cont’d) 10/31/2011 07/31/2011 Pool Balance Total # Loans Total # Borrowers Weighted Average Coupon 5.48% 5.48% Weighted Average Remaining Term Non-Reimbursable Losses Cumulative Non-Reimbursable Losses Since Issued Constant Prepayment Rate (CPR) 4.32% 4.41% Loan Substitutions $ – $ – Rejected Claim Repurchases $ – $ – Unpaid Primary Servicing Fees $ – $ – Unpaid Administration Fees $ – $ – Unpaid Carryover Servicing Fees $ – $ – Note Interest Shortfall $ – $ – Borrower Interest Accrued Interest Subsidy Payments Accrued Special Allowance Payments Accrued Page5 of 9 Trust 2010-01 Quarterly Servicing Report: Collection Period 08/01/2011 - 10/31/2011, Distribution Date 11/25/2011 V.2010-01 Portfolio Statistics by School and Program A LOAN TYPE Weighted Average Coupon # LOANS $ AMOUNT %* – GSL (1) Subsidized % $ % – GSL - Unsubsidized % % – PLUS (2) Loans % % – SLS (3) Loans % % – Consolidation Loans % % Total % $ % B SCHOOL TYPE Weighted Average Coupon # LOANS $ AMOUNT %* – Four Year % $ % – Two Year % % – Technical % % – Other % % Total % $ % *Percentages may not total 100% due to rounding. (1)Guaranteed Stafford Loan (2)Parent Loans for Undergraduate Students (3)Supplemental Loans to Students.The Unsubsidized Stafford Loan program replaced the SLS program on July 1, 1994. Page6 of 9
